Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
1.         Restriction of claims 1-20 to one of the following inventions is required under 35 U.S.C.121:
*  Species I: Claims 10-18 and 19 drawn to a substrate processing method for processing a substrate which is held by a substrate 25holding part inside a chamber, comprising: supplying a first gas from a top wall part of the chamber toward a side on which the substrate holding part surrounded by a side wall part of the chamber is positioned; and supplying a second gas to an inside of the chamber “during a period different from a period of supplying the first gas, 30wherein the second gas is a gas different from oxygen and different from an allotrope of oxygen, and  -42-File: 096899usfwherein in supplying the second gas, the second gas is supplied from a position on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and a position on an outward side of the substrate holding part in a horizontal direction classified in CPC H01L21/67.
** Species II: Claims 1-9 drawn to a substrate processing device for processing a substrate, comprising: a substrate holding part that holds the substrate; a chamber that has a side wall part disposed around the substrate holding part and a top wall 5part disposed above the substrate holding part and contains the substrate holding part; a first gas supply part that is the second gas supply part has an air feeding port part for supplying the second gas 15to the inside of the chamber, and wherein the air feeding port part is positioned on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and is positioned on an outward side of the substrate holding part in a horizontal direction classified in CPC H01L21/683.

2.         The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
For example, searching a substrate processing method for processing a substrate comprising “supplying a second gas to an inside of the chamber during a period different from a period of supplying the first gas,  …,”  and “ -42-File: 096899usfwherein in supplying the second gas, the second gas is supplied from a position on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and a position on an outward side of the substrate holding part in a horizontal direction.” in Species I, is substantially distinct different from searching the substrate processing device for processing a substrate comprising: “wherein the second gas supply part has an air feeding port part for supplying the second gas 15to the inside of the chamber, and wherein the air feeding port part is positioned on an upward side of a holding position of the substrate by the substrate holding part in a vertical direction and is positioned on an outward side of the substrate holding part in a horizontal direction.” in Species II. 

The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no claims being generic.
3.         There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter;
different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species;
(d) The species require different field of search.  Typically, searching different database resources or classes/subclasses, or employing different search queries.

4.         The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of a species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143), and

5.         The election may be made without, or with traverse. If the reply does not distinctly nor specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Should the Applicant traverse on the ground that the species are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If any claims are added after the election, the Applicant must indicate which of these claims are readable on the elected species.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner (dunganh.le@uspto.gov) by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819